Exhibit 10.106

 

This instrument was prepared by
and when recorded, return to:

 

David A. Grossberg
Schiff Hardin & Waite
6600 Sears Tower
Chicago, Illinois 60606

 

Permanent Real Estate Index Nos:

 

02-09-301-007, 008, 009, 011, 012
02-09-101-018
02-07-101-001, 002
02-16-101-007, 008

 

AMENDED AND RESTATED
MORTGAGE AND SECURITY AGREEMENT

 

This Amended and Restated Mortgage and Security Agreement (as the same may be
amended, modified, extended, replaced or renewed, the “Mortgage”) is made as of
December 14, 1999, by HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP, an Illinois
limited partnership with a mailing address of c/o The Prime Group, Inc., 77 W.
Wacker Drive, Suite 4200, Chicago, Illinois 60601 (together with any successors
and assigns, the “Mortgagor”), to, in favor of and for the benefit of U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association formerly known as
FIRST TRUST NATIONAL ASSOCIATION, a national banking association, in its
capacity as Trustee (as such term is defined in Article One hereinbelow), with a
mailing address of One Illinois Center, 111 East Wacker Drive, Suite 3000,
Chicago, Illinois 60601 (“Mortgagee”), and pertains to the real estate (“Real
Estate”) described in Exhibit A attached hereto and made a part hereof.

 

ARTICLE ONE
RECITALS

 

1.01                           WHEREAS, the parties hereto entered into a
Mortgage and Security Agreement dated as of November 19, 1997 (the “Original
Mortgage”) contemporaneously with the closing under that certain Bond
Remarketing Contract by and between William Blair & Company and the Mortgagor
dated as of November 19, 1997 (the “Bond Remarketing Contract”).

 

1.02                           WHEREAS, pursuant to that certain Village of
Huntley, McHenry and Kane Counties, State of Illinois (the “Village”) Ordinance
Number 95-11-27-01 adopted and approved on November 27, 1995 and pursuant to
Ordinance Number 95-12-14-02 adopted and approved on December 14, 1995
(together, and as amended, the “Original Ordinance”), the Village authorized the
issuance of $14,000,000 aggregate principal amount of Tax Increment Allocation
Revenue Bonds

 

1

--------------------------------------------------------------------------------


 

(Huntley Redevelopment Project), Series B-1995 (as amended, amended and
restated, supplemented or otherwise modified from time to time and any
refinancing thereof; the “Series B Bonds”) and appointed Mortgagee as trustee,
bond registrar and paying agent for the holders (the “Series B Bondholders”) of
the Series B Bonds.  Pursuant to that certain Village Ordinance Number
95-12-14-02 adopted and approved December 14, 1995, the Village issued the
Series B Bonds.

 

1.03                           WHEREAS, the Series B Bonds have a final maturity
date of December 1, 2015 (the “Maturity Date”).  The Bonds are issued pursuant
to the Tax Increment Allocation Redevelopment Act, 65 ILCS § 5/11-74.4-I et
seq., as amended (and as heretofore amended, the “Act”) and bear interest at the
rates set forth in said Series B Bonds (the “Interest Rate”).

 

1.04                           WHEREAS, the Village in contemplation of the
transactions relating to the Bond Remarketing Contract has adopted and approved
Ordinance Number 97-09-18-01 (the Original Ordinance, as so supplemented, and as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Series B Ordinance”), pursuant to which it, among other
things, consented to the addition of the Premises (as hereinafter defined) as
additional collateral for the Series B Bonds.

 

1.05                           WHEREAS, the parties wish to modify the Original
Mortgage by entering into this Amended and Restated Mortgage and Security
Agreement.

 

1.06                           WHEREAS, capitalized terms utilized herein and
not defined herein but defined in that certain Amended and Restated
Intercreditor Agreement (the “Intercreditor Agreement’) by and among Mortgagor,
Mortgagee and Beal Bank, SSB, a Texas State savings bank (“Beal Bank”), of even
date herewith, shall have the meaning ascribed thereto in the Intercreditor
Agreement.

 

1.07                           WHEREAS, the indebtedness evidenced by the Series
B Bonds, including the principal, interest, prepayment premium, if any, together
with all other sums which may be at any time due, owing, or required to be paid
under the Series B Bonds are herein called the “Indebtedness”.

 

1.08                           WHEREAS, the term “Trustee” and all other
capitalized terms utilized herein and not defined herein or in the Intercreditor
Agreement but defined in the Series B Ordinance shall have the meaning ascribed
thereto in the Series B Ordinance.

 

ARTICLE TWO

THE GRANT

 

Now, therefore, in order to secure (i) payment of the Indebtedness; and (ii) the
payment of any sums due and the performance by Mortgagor of the covenants,
provisions, agreements, and obligations contained herein (the obligations set
forth in clauses (i) and (ii) herein collectively, the “Obligations”) (whether
or not Mortgagor is personally liable for such payment, performance, and
observance), and in consideration of the sum of Ten and No/100 Dollars ($10.00)
in hand paid by Mortgagee to Mortgagor, the Recitals stated in Article One
hereinabove, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor hereby grants, bargains,
sells, assigns, releases, alienates, transfers, conveys, and mortgages to
Mortgagee and its successors and assigns forever and hereby represents and
warrants to Mortgagee and grants to Mortgagee and its successors and assigns
forever a present and continuing security

 

2

--------------------------------------------------------------------------------


 

interest in and to Mortgagor’s interest in all of the following rights,
interests, claims, and property (collectively the “Premises”):

 

(a)                                  all of the real estate described in Exhibit
A attached hereto and made a part hereof (the “Real Estate”);

 

(b)                                 all estate, claim, demand, right, title, and
interest of Mortgagor now owned or hereafter acquired, including without
limitation, any after-acquired title, franchise, license, remainder, or
reversion, in and to (i) any land or vaults lying within the right-of-way of any
street, avenue, way, passage, highway, or alley, open or proposed, vacated or
otherwise, which comprises a portion of the Real Estate; (ii) any and all
alleys, sidewalks, streets, avenues, strips, and gores of land belonging to the
Real Estate; (iii) all rights of ingress and egress to and from the Real Estate
and all adjoining property; (iv) storm and sanitary sewer, water, gas, electric,
railway, telephone, and all other utility services attributable to the Real
Estate; (v) all land use, zoning developmental rights and approvals, all air
rights, water, water rights, water stock, gas, oil, minerals, coal, and other
substances of any kind or character underlying or relating to the Real Estate or
any part thereof; and (vi) each and all of the tenements, hereditament,
easements, appurtenances, other rights, liberties, reservations, allowances, and
privileges relating to the Real Estate or in any way now or hereafter
appertaining thereto, including homestead and any other claim at law or in
equity (collectively the “Appurtenances”);

 

(c)                                  all right, title, and interest of Mortgagor
in and to any and all contracts and leases, written or oral, express or implied,
now existing or hereafter entered into or arising, and specifically and
exclusively relating to the improvement, use, operation, sale, conversion or
other disposition of any interest in the Real Estate, including without
limitation all options to purchase or lease the Real Estate or any portion
thereof or interest therein (collectively the “Contract Rights”);

 

(d)                                 any rents and any other interests, estates,
or other claims of every name, kind, or nature, both in law and in equity, which
Mortgagor now has or may acquire in the Real Estate (collectively the “Rents”);

 

(e)                                  all general intangibles of Mortgagor,
including without limitation, goodwill, trademarks, trade names, option rights,
permits, licenses, insurance policies and proceeds therefrom, rights of action,
and books and records relating specifically and exclusively to the Real Estate
(collectively the “Intangible Personal Property”);

 

(f)                                    all right, title and interest of
Mortgagor in and to all fixtures, equipment and tangible personal property of
every kind, nature or description attached or affixed to the Real Estate,
provided the same are used, usable, or intended to be used for or in connection
with any present or future use, occupation, operation, maintenance, management
or enjoyment of the Real Estate (collectively the “Tangible Personal Property”);

 

(g)                                 any and all (i) proceeds of any insurance,
indemnity, warranty or guarantee payable to the Trustee, to the Bank or to the
Mortgagor from time to time solely with respect to the Real Estate,
Appurtenances, Contract Rights, Rents, Intangible Personal Property or Tangible
Personal Property, (ii) payments (in any form whatsoever) made or due and
payable to the Mortgagor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the Real
Estate, Appurtenances, Contract Rights, Rents, Intangible Personal Property or
Tangible

 

3

--------------------------------------------------------------------------------


 

Personal Property by any governmental authority (or any person acting under
color of a governmental authority), (iii) products of the Real Estate,
Appurtenances, Contract Rights, Rents, Intangible Personal Property or Tangible
Personal Property and (iv) other amounts from time to time paid or payable under
or in connection with any of the Real Estate, Appurtenances, Contract Rights,
Rents, Intangible Personal Property or Tangible Personal Property, including,
without limitation, litigation proceeds related thereto (collectively the
“Funds”); provided that if any of the foregoing relates to other property in
addition to the Real Estate, Appurtenances, Contract Rights, Rents, Intangible
Personal Property or Tangible Personal Property, Funds shall include only that
portion of the foregoing proceeds, payments, products and other amounts
reasonably allocable to the Real Estate, Appurtenances, Contract Rights, Rents,
Intangible Personal Property or Tangible Personal Property; and

 

(h)                                 all other property or rights of Mortgagor of
any kind or character related specifically and exclusively to the Premises.

 

Mortgagor agrees that, without the necessity of any further act of Mortgagor or
Mortgagee, the lien of, and the security interest created by, this Mortgage
shall automatically extend to and include any and all renewals, replacements,
substitutions, accessions to the Premises and any real property hereafter
acquired by Mortgagor which may be contiguous or attached to the Premises but
only to the extent that by law the Premises cannot be used without such real
property.

 

To Have And To Hold the Premises hereby mortgaged and conveyed or so intended,
together with the profits thereof, unto Mortgagee, its successors and assigns,
forever, free from all rights and benefits under and by virtue of the Homestead
Exemption Laws of the State of Illinois (the “State”) or other jurisdiction in
which the Real Estate is located (which rights and benefits are hereby expressly
released and waived), for the uses and purposes herein set forth.

 

Provided, however, that upon the earlier of the payment in full of all of the
Obligations or the satisfaction of the provisions set forth in Section 6.14
hereof, the estate, right, title, and interest of Mortgagee in and to the
Premises shall cease and shall be released at the cost of Mortgagor.

 

ARTICLE THREE

GENERAL AGREEMENTS

 

To protect the security of this Mortgage, Mortgagor further covenants and agrees
as follows:

 

3.01                           Recitals.

 

The recitals set forth above are true and correct and are by reference
incorporated herein.

 

3.02                           General Covenants and Representations.  Mortgagor
shall and hereby agrees to:

 

(a)                                  keep the Premises free from mechanics’,
materialmen’s or like liens or claims or other liens or claims of lien other
than the Permitted Exceptions (as defined in Section 3.02(h) hereinbelow) and
Contested Liens (as defined in Section 3.03 below);

 

(b)                                 comply with all statutes, rules,
regulations, orders, decrees, and other requirements of

 

4

--------------------------------------------------------------------------------


 

any governmental body, whether federal, state, or local, having jurisdiction
over the Premises and the use thereof and observe and comply with any conditions
and requirements necessary to preserve and extend any and all rights, licenses,
permits (including without limitation zoning variances, special exceptions, and
nonconforming uses), privileges, franchises, and concessions that are applicable
to the Premises or its use and occupancy;

 

(c)                                  make no material alterations in or to the
Premises except as otherwise permitted herein;

 

(d)                                 not initiate nor acquiesce in any zoning
reclassification with respect to the Real Estate other than as required or
permitted under that certain Annexation Agreement among American National Bank
and Trust Company Land Trust No.110482-04, American National Bank and Trust
Company Land Trust No.109743-01, Mortgagor, Vernon Drendel and Shirley Drendel
and the Village of Huntley, Illinois, as amended from time to time (the
“Annexation Agreement”) or the Applicable Laws (as hereinbelow defined) without
Mortgagee’s prior written consent, provided, however, that Mortgagor may without
Mortgagee’s prior written consent initiate or acquiesce to the following zoning
reclassifications with respect to the Real Estate: a reclassification of that
portion of the Real Estate lying to the east of Highway 47 from office use to
retail use; and a reclassification of that portion of the Real Estate lying to
the west of Highway 47 from: (x) office to the uses permitted for an Alternate
Use Parcel (as such term is defined in Exhibit C to the Annexation Agreement)
(but excluding any residential use allowed under the Alternate Use Designation,
as such term is defined in Exhibit C to the Annexation Agreement), to the extent
the subject Real Estate is classified as of the date of this Mortgage as office
use); and (y) from business park to office, to the extent the subject Real
Estate is classified as of the date of this Mortgage as business park. Mortgagor
shall provide to Mortgagee notice and copies of all notices, pleadings and other
documentation filed by Mortgagor with the appropriate governmental authorities
in the event of any reclassification permitted pursuant to this Section 3.02(d);

 

(e)                                  forever warrant and defend its title to the
Premises and the validity, enforceability and priority of the lien and security
interests granted in and by this Mortgage against the claims and demands of all
persons, subject to Permitted Exceptions and Contested Liens;

 

(f)                                    not be delinquent on any real estate or
property taxes then due and owing by the Mortgagor on the Premises;

 

(g)                                 not willfully or intentionally take or
permit to be taken any action in bad faith which would allow Mortgagor to
utilize the provisions of Section 4.0l(1,)(iii) except in the event of there
being insufficient funds in the Incremental Taxes Fund to pay on a timely basis
the principal and interest due on the Series B Bonds; and

 

(h)                                 not at any time insist upon or plead, or in
any manner whatever claim or take any advantage of, any stay, exemption, or
extension law, including, but not by way of limitation, any Homestead Exemption
Law, or any so-called “Moratorium Law” now or at any time hereafter in force,
nor claim, take, or insist upon any benefit or advantage of or from any law now
or hereafter in force providing for the valuation or appraisement of the
Premises, or any part thereof, prior to any sale or sales thereof to be made
pursuant to any provisions herein contained, or any decree, judgment, or order
of any court of competent jurisdiction; or after such sale or sales claim or
exercise any rights under any statute now or hereafter in force to redeem
Premises so sold, or any part thereof,

 

5

--------------------------------------------------------------------------------


 

or relating to the marshaling thereof, upon foreclosure sale or other
enforcement hereof. Mortgagor acknowledges that the Premises do not constitute
agricultural real estate, as said term is defined in Section 15-1201 of the
Foreclosure Act, or residential real estate as defined in Section 15-1219 of the
Foreclosure Act.

 

(i)                                     deliver to the Mortgagee within 30 days
of the end of each calendar quarter throughout the term of this Mortgage a
Quarterly Construction Update in the form of Exhibit B attached hereto which
Mortgagor shall make available to any individual, corporation, partnership,
joint venture, trust or unincorporated organization, limited liability company,
joint stock company or other similar organization, government or any political
subdivision thereof, court, or any other legal entity, whether acting in an
individual, fiduciary or other capacity (all of the foregoing collectively,
“Persons”; each individually, as a “Person”) who holds 10% or more of the Series
B Bonds.

 

Mortgagor hereby further covenants with and warrants to Mortgagee that as of the
execution and delivery of this Mortgage, Mortgagor owns the Premises and has
good, indefeasible estate therein, in fee simple and that the Premises are free
from all encumbrances whatsoever (and any claim of any other Person thereto)
other than those encumbrances set forth on Exhibit C attached hereto or
otherwise permitted by Mortgagee in writing (“Permitted Exceptions”);

 

3.03                           Property Taxes and Contest of Liens. Mortgagor
shall be responsible for the payment, when first due and owing and before
delinquency and before any penalty attaches, of all real estate and personal
property taxes and assessments (general or special), water charges, sewer
charges, and any other charges, fees, taxes, claims, levies, expenses, liens,
and assessments, ordinary or extraordinary, governmental or nongovernmental,
statutory or otherwise, that may be asserted against the Premises or any part
thereof or interest therein (“Real Estate Taxes”).  Notwithstanding anything
contained herein to the contrary, Mortgagor may, in good faith and with
reasonable diligence, contest the validity or amount of any such Real Estate
Taxes as well as any mechanics’, materialmen’s or other liens or claims of lien
upon the Premises (collectively “Contested Liens”), provided that:

 

(a)                                  such contest shall have the effect of
preventing the collection of the Contested Liens and the sale or forfeiture of
Premises or any part thereof or interest therein to satisfy the same; and

 

(b)                                 Mortgagor shall first notify Mortgagee in
writing of the intention of Mortgagor to contest the same; and

 

(c)                                  in the case of Real Estate Taxes, Mortgagor
shall have paid such Real Estate Taxes under protest.

 

3.04                           Tax and Lien Payments by Mortgagee.

 

(a)                                  Upon the failure of Mortgagor to pay the
Real Estate Taxes required to be paid in Section 3.03 above (whether pursuant to
the first sentence of Section 3.03 or under protest as permitted under clause
(c) of the second sentence of Section 3.03), Mortgagee is authorized, in its
sole discretion, to make any payment of Real Estate Taxes levied, assessed, or
asserted against the Premises or any part thereof in accordance with any tax
bill or statement from the appropriate public office without inquiry into the
accuracy or validity of any Real Estate Taxes, sales, forfeiture of title or
claim relating thereto.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Mortgagee is also authorized in the place
and stead of Mortgagor to make any payment relating to any apparent or
threatened adverse title, lien, claim of lien, encumbrance, claim, charge or
payment otherwise relating to any other purpose but not enumerated in this
Section whenever, in Mortgagee’s reasonable judgment and discretion, such
advance seems necessary to protect the full security intended to be created by
this Mortgage.

 

(c)                                  All such advances authorized by this
Section 3.04 shall constitute additional Obligations and shall be repaid by
Mortgagor to Mortgagee upon demand with interest from the date of such advance
at the interest rate set forth in the Series B Bonds as the interest rate then
applicable to the Series B Bonds.

 

3.05                           Condemnation.

 

(a)                                  Mortgagor shall give Mortgagee prompt
notice of any proceedings, instituted or threatened, seeking condemnation or
taking by eminent domain or any like process (a “Taking”), of all or any part of
the Real Estate, including any easement thereon or appurtenance thereto
(including severance of, consequential damage to, or change in grade of,
streets), and shall deliver to Mortgagee copies of any and all papers served in
connection with any such proceeding.

 

(b)                                 Mortgagor hereby assigns, transfers and sets
over unto Mortgagee the entire proceeds of any and all awards resulting from any
taking (the “Award”). Mortgagee is hereby authorized to collect and receive from
the condemnation authorities the entire Award and is further authorized to give
appropriate receipts and acquittance therefor.

 

(c)                                  Upon any Taking, any Award shall be
applied, in Mortgagee’s sole discretion: (i) as a deposit into an escrow to be
established and maintained by Mortgagee (the “Escrow Account”), for the cost of
restoring, replacing, repairing or rebuilding (collectively, “Restoring”) the
Appurtenances or any part thereof; or (ii) as a deposit into the Collateral
Account (as defined in Section 3. l0(b)(iv) below) to be treated as the other
funds from time to time deposited into the Collateral Account in accordance with
Section 3. l0(b)(iv) are so treated.

 

If the Award is deposited into the Escrow Account, said Award, and any and all
interest earned thereon (collectively, the “Escrowed Funds”), shall be deemed to
be held by Mortgagee as additional security for the payment of the principal and
interest on the Series B Bonds. If Mortgagee acquires title to the Premises
pursuant to the Foreclosure Act (as defined in Section 5.01(a) below) then the
Escrowed Funds shall be paid to the Bondholders in an amount not to exceed the
outstanding principal and interest on the Series B Bonds.

 

3.06                           Restoration Using Escrowed Funds.

 

(a)                                  If Mortgagee elects to make any Escrowed
Funds available for Restoring the Real Estate and Mortgagee has received the
consent of a majority of the Bondholders to make any such Escrowed Funds
available and Mortgagor is desirous of Restoring the Real Estate, Mortgagor
shall complete, in form and with supporting documentation reasonably required by
Mortgagee, an estimate of the cost of Restoring the Real Estate to the condition
in which it existed prior to such Taking, free from any security interest in,
lien or encumbrances on, or reservation of title to, such Real Estate.

 

(b)                                 The Escrowed Funds necessary to complete
said Restoring shall be held by

 

7

--------------------------------------------------------------------------------


 

Mortgagee, or if Mortgagee so desires, a disbursing agent selected by
Mortgagee.  Said Escrowed Funds may be invested using Mortgagor’s taxpayer
identification number in an interest bearing account mutually acceptable to
Mortgagor and Mortgagee. The costs and expenses of administering disbursements
shall be paid by Mortgagor. If the amount of the Escrowed Funds are insufficient
to cover the cost of Restoring the Real Estate, Mortgagor shall pay the cost of
such restoration in excess of the Escrowed Funds before being entitled to any
reimbursement from the Escrowed Funds.

 

(c)                                  Subject to Mortgagee’s right to limit the
number of disbursements, the Escrowed Funds shall be disbursed from time to time
upon Mortgagee’s being furnished with architect’s certificates, waivers of lien,
contractor’s sworn statements, and such other evidences as Mortgagee or any
disbursing agent may reasonably require to verify the cost and fact of said
restoration. Under no circumstances shall any portion of the Escrowed Funds be
released until Mortgagee has been reasonably assured that the Escrowed Funds
remaining after the requested disbursement will be sufficient to complete the
required restoration. No payment made prior to the final completion of
restoration shall exceed ninety-five percent (95%) of the value of the work
performed from time to time by contractors or subcontractors which have not
completed their work.  Any Escrowed Funds remaining after restoration shall be
deposited into the Collateral Account and treated as the other funds from time
to time deposited into the Collateral Account in accordance with Section
3.l0(b)(iv) are so treated.

 

3.07                           Restrictions on Transfer.

 

(a)                                  Mortgagor shall not without the prior
written consent of Mortgagee:

 

(i)                                     create, effect, lease, contract for,
commit or consent to, or suffer or permit any conveyance, sale, assignment,
transfer, hypothecation, lien, pledge, mortgage, security interest, or other
encumbrance or alienation of the Premises or any part thereof or any interest
therein or title thereto other than the Permitted Exceptions and Contested Liens
or;

 

(ii)                                  fail to pay when the same shall become due
all lawful claims and demands of mechanics, materialmen, laborers and others
which, if unpaid, might result in, or permit the creation of, a lien on the
Premises or on the revenues, rents, issues, income and profits arising
therefrom, subject to Mortgagor’s right to contest any such lien under Section
3.03 hereinabove.

 

(b)                                             Notwithstanding anything in this
Section 3.07 to the contrary: (i) any general or limited partner of Mortgagor
shall have the right to sell, convey, transfer, assign, pledge, mortgage, or
otherwise alienate any or all of such general or limited partner’s interest in
Mortgagor (by way of transfers of stock ownership, partnership interests, or
otherwise) or in any corporation, limited liability corporation or partnership
which constitutes or comprises any portion of any of Mortgagor’s general or
limited partners; and (ii) Mortgagor shall have the right to take any and all
actions permitted under the terms and provisions of Section 3.10.

 

3.08                                       Continuation of Covenants and
Remedies.

 

If Mortgagee gives its written consent to a sale or transfer, whether by
operation of law, voluntarily or otherwise, of all or any part of the Premises,
or to the partial release from the lien of this Mortgage of any portion of the
Premises, Mortgagor shall nevertheless not be deemed to be

 

8

--------------------------------------------------------------------------------


 

released or discharged from any of its covenants under this Mortgage with
respect to the Premises which have not been so sold, transferred or released,
and Mortgagee shall not be deemed to have waived its right to exercise its
remedies under this Mortgage as to any portion of the Premises remaining subject
to the lien hereof.

 

3.09                           Inspection of Premises.

 

Mortgagor hereby grants to Mortgagee, its agents, employees, consultants and
contractors, upon reasonable advance notice to Mortgagor and during the normal
business hours of Mortgagor, the right to enter upon the Real Estate for the
purpose of making any and all inspections, reports, tests, inquiries and reviews
as Mortgagee (in its sole and absolute discretion) deems necessary to assess the
then current condition of the Premises, or for the purpose of performing any
other acts which Mortgagee is authorized to perform under this Mortgage.
Mortgagor will cooperate with Mortgagee to facilitate each such entry and the
accomplishment of such purposes.

 

3.10                           Release of Lien of Mortgage.

 

(a)                                  For purposes of this Section 3.10:

 

(i) “Applicable Laws” shall mean the Act, the Series B Ordinance, the Annexation
Agreement, the Redevelopment Plan, any and all Series Ordinances and all other
federal, state and municipal laws, ordinances, rules and regulations governing
the construction of any improvements to the Real Estate pursuant to and in
accordance with the Redevelopment Plan.

 

(ii) “Consummate a Sale” shall mean evidence of the execution of all documents
required in order to consummate the sale of fee simple title in any portion of
the Premises to a Third Party Purchaser and the deposit of all such documents
(including the purchase price from such Third Party Purchaser) in a closing
escrow with all conditions precedent to the closing thereof and recording of the
deed conveying such fee simple title to such portion of the Premises satisfied
with the exception of the delivery of the partial release from Mortgagee.

 

(iii) “Third Party Purchaser” shall mean any Person wherein none of the
individuals, shareholders, beneficiaries, limited or general partners or
members, as the case may be, is an affiliate of Mortgagor.

 

(iv) “Commence the Development” shall mean: (x) evidence of the execution of all
documents required by any third party lender to finance any construction on any
portion of the Premises and the deposit of all such documents in a money
lender’s closing escrow with all conditions precedent to the funding thereof
satisfied with the exception of the delivery of the partial release from
Mortgagee; or (y) if the proposed construction will not be financed with the
proceeds of a loan from any such third party lender, the delivery to the
Mortgagee of: (i) true and correct copies of an executed general contractor’s
contract, architect’s contract and construction escrow with a title company
satisfactory to the Trustee; (ii) evidence that all building permits and other
permits and governmental licenses necessary for proper execution and completion
of the construction contemplated by the general contractor’s and architect’s
contracts have been procured; and (iii) evidence that sufficient funds are
available to commence and complete the construction contemplated by the general
contractor’s and architect’s contracts.

 

9

--------------------------------------------------------------------------------


 

(b)                                 From time to time throughout the term of
this Mortgage, Mortgagor may Consummate a Sale or, provided no Default or Event
of Default (as defined in the Series B Ordinance) exists and is continuing or
would result therefrom, Commence the Development of any portion of the Premises,
and, subject to the following terms and conditions, Mortgagor shall be entitled
to obtain from Mortgagee a release in the form attached hereto as Exhibit D
necessary to Consummate a Sale or Commence the Development of such portion of
the Premises, and Mortgagee shall release, from the lien of this Mortgage such
portion of the Premises as Mortgagor from time to time designates, upon receipt
by Mortgagee of the following items:

 

(i)  evidence satisfactory to the Mortgagee that (A) such portion of the
Premises so released (the “Released Portion”) shall remain subject to the
Redevelopment Plan; and (B) the Premises remaining subject to the lien of this
Mortgage (the “Remaining Mortgaged Parcels”) shall constitute one or more
separate and distinct parcels and tax lots, provided, however, that if said
remaining portion of the Premises is not comprised of separate tax lots as of
the effective date of the release of the Released Portion from the lien of this
Mortgage: (1) Mortgagor shall have provided Mortgagee as of such date of such
release evidence satisfactory to Mortgagee that Mortgagor has prepared a tax
division petition or plat of subdivision and will timely file the same with the
appropriate county authorities in order that the Remaining Mortgaged Parcels
shall be allocated a separate tax lot number or separate tax lot numbers under
the applicable county’s rules and regulations within the next available time
period for the procurement of the same following the effective date of any such
release or evidence that such county authorities will make an allocation of
taxes based on the conveyance of a portion of the Premises without any petition
or plat being filed; and (2) Mortgagor shall have delivered to Mortgagee a true
and correct copy of a Tax Reproration Agreement with the Third Party Purchaser
providing that until such time as the Remaining Mortgaged Parcels shall have
been so allocated a separate tax lot number or separate tax lot numbers, there
shall be a reasonable allocation of real estate taxes between the Remaining
Mortgaged Parcels and the Released Parcels, said allocation based upon the size
and use of the Remaining Mortgaged Parcels and the applicable Released Parcels;
and

 

(ii)                                  a certificate from a surveyor, an
architectural firm or engineering firm to the effect that (A) the location, size
and dimension of each Released Parcel is indicated on a field survey or recorded
subdivision plat; and (B) the Remaining Mortgaged Parcels have a right of access
to a public road or public right-of-way for vehicles and pedestrians;

 

(iii)  the payment to Mortgagee of all reasonable costs and expenses incurred by
Mortgagee in connection with the release of the Released Parcel;

 

(iv)  in connection with the release of any Released Parcel in accordance with
the foregoing provisions of this Section 3.10(b), Mortgagor shall be required to
deposit into the Collateral Account (as defined in the lntercreditor Agreement)
an amount equal to either:

 

(A)              if, before or after giving effect to such release, no Default
or Event of Default (as defined in the Series B Ordinance) exists and is
continuing, the greater of (x) 50% of the appraised value of the Released Parcel
(as determined pursuant to that certain appraisal of Frank John Karth &
Associates dated July 1997) (the “Appraised Value”); or (y) an amount per square
foot of the Released Parcel equal to the amount in the column entitled “Deposit
to Collateral Account” with respect to the Released Parcel set forth in Exhibit
E attached hereto, shall be deposited into the Collateral Account; and (if the
Mortgagor Consummates a Sale)

 

10

--------------------------------------------------------------------------------


 

the balance of the Funds shall be disbursed to Mortgagor, subject to the rights,
if any, of Beal Bank to such Funds as set forth in the lntercreditor Agreement;
or (B) if the Mortgagor Consummates a Sale and, either before or after giving
effect to the release, a Default or Event of Default (as defined in the Series B
Ordinance) exists and is continuing, then notwithstanding the forgoing clause
(A), 100% of the Funds shall be deposited in the Collateral Account; provided,
however, that at such time as the Default or Event of Default shall no longer be
continuing, an amount equal to the excess of the amount deposited in the
Collateral Account, as such amount has been reduced to cure the Default or Event
of Default, over the greater of (x) or (y) of Clause 3.l0(b)(iv)(A) above shall
be disbursed to the Mortgagor (subject to the rights, if any, of Beal Bank to
such amounts as set forth in the Intercreditor Agreement).

 

If, at such time as, a certificate of occupancy has been issued by the
appropriate governmental authority with respect to a Released Parcel, the square
footage of the improvements constructed on such Released Parcel divided by the
acreage of such Released Parcel equals or exceeds the number set forth in the
column entitled “Minimum FAR in Feet/Acre” with respect to such Released Parcel
as set forth in Exhibit E attached hereto, and no Default or Event of Default
(as defined in the Series. B Ordinance) then exists or is continuing, all
amounts deposited in the Collateral Account with respect to such Released
Parcel, together with any and all interest thereon, shall be disbursed to
Mortgagor (subject to the rights of Beal Bank, if any, to such amounts as set
forth in the Intercreditor Agreement). In the event that amounts deposited in
the Collateral Account with respect to any Released Parcel for which a
certificate of occupancy has been issued have not been released pursuant to the
immediately preceding sentence, and no Default or Event of Default (as defined
in the Series B Ordinance) then exists or is continuing, such amounts, together
with all interest thereon, shall be disbursed to Mortgagor (subject to the
rights of Beal Bank, if any, to such amounts as set forth in the Intercreditor
Agreement) at such times as the square footage of all improvements constructed
on all Released Parcels for which certificates of occupancy have been issued
divided by the acreage of all such Released Parcels equals or exceeds the
average number of square feet of floor area per acre set forth in the column
entitled “Minimum FAR in Feet/Acre” with respect to all such Released Parcels as
set forth in Exhibit E attached hereto. Any amounts deposited into the
Collateral Account pursuant to this subsection 3.1 0(b)(iv) or otherwise
deposited in the Escrow Account shall be invested in United States Treasury
Bills or money market accounts consisting of United States Treasury Bills.

 

(c)                                  In addition to each of the partial releases
from the lien of this Mortgage which Mortgagee may from time to time throughout
the term of this Mortgage execute, Mortgagee shall release the Premises in its
entirety from the lien of this Mortgage at such time as either:

 

(i)                                     the Series B Bonds have been
indefeasibly paid in full; or

 

(ii)                                  for two consecutive fiscal years, the
amount of Incremental Taxes deposited in the Incremental Taxes Fund, exclusive
of all interest earned thereon, during the period commencing November 15 and
terminating on the following November 14, equals at least one and four-tenths
(1.40) times the greater of:

 

(x)                                   the average annual debt service on the
outstanding Series B Bonds and the outstanding Series A Bonds provided that (a)
such average annual debt

 

11

--------------------------------------------------------------------------------


 

service is equal to the sum of the average annual debt service on the
outstanding Series B Bonds plus the average annual debt service on the
outstanding Series A Bonds, and (b) such average annual debt service calculation
shall not include those Bond Years which occur prior to the first principal
payment date on the Series A Bonds; or

 

(y)                                 the actual debt service payable during the
succeeding twelve month period on the Series B Bonds and the Series A Bonds

 

The calculations described in clause (ii) above shall be made on November 15th
of each year throughout the term of this Mortgage.

 

(d)                                 If Mortgagee holds Escrowed Funds in the
Escrow Account and/or holds funds in the Collateral Account and the Series B
Bonds have been paid in full, concurrent with the release by Mortgagee of the
lien of this Mortgage, Mortgagee shall disburse to Mortgagor, subject to the
rights of Beal Bank under the Intercreditor Agreement, if any, the Escrowed
Funds and/or the funds in the Collateral Account together with all interest
thereon.

 

(e)                                  A portion of the Real Estate included in
the description of the Real Estate set forth on Exhibit A is also separately
described on Exhibit A-I attached hereto and is herein referred to as “Parcel
1B” In the event Mortgagor shall Commence the Development of Parcel lB by
July 10, 1998, Mortgagee shall release Parcel lB from the lien of this Mortgage
pursuant to the execution and delivery to Mortgagor of a partial release for
Parcel lB in the form attached hereto as Exhibit D. The partial release
delivered by Mortgagee pursuant to this Section 3.10(e) shall not be subject to
the terms and provisions of Section 3.l0(b); however, nothing in this Section
3.10(e) shall be interpreted to prevent the release of Parcel lB from the lien
of this Mortgage pursuant to Section 3.10(b).

 

(f)                                    A portion of the Premises consists of the
real estate legally described on Exhibit G attached hereto and made a part
hereof (the “Auto Mall Property”). The term “Non-Buildable Auto Mall Property”
shall mean that portion of the Auto Mall Property described on Exhibit G-l
attached hereto and made a part hereof. The term “Buildable Auto Mall Property”
shall mean that portion of the Auto Mall Property described on Exhibit G-2
attached hereto and made a part hereof. In the event Mortgagor desires to
Consummate a Sale or Commence the Development of the Auto Mall Property, each of
the terms and provisions of Section 3.10 hereinabove shall apply with, at
Mortgagee’s election, the following variations thereto:

 

(1)                                     In connection with the release of any
portion of the Buildable Auto Mall Property, the provisions of clause (A) of
Section 3.10(b)(iv) shall be deemed inapplicable and, in lieu thereof, provided
further that no Default or Event of Default (as defined in the Series B
Ordinance) exists and is continuing, Mortgagor shall upon the release of any
portion of the Buildable Auto Mall Property only be required to deposit into the
Collateral Account an amount equal to 50% of the product of: (a) $3.72
multiplied by (b) the square footage of the then applicable Released Parcel of
Buildable Auto Mall Property.

 

(2)                                  Subject to the further restrictions set
forth hereinbelow in this Section 3.10(f), the provisions of clause A of Section
3. 10(b)(iv) shall not apply with respect to the release of any portion of the
Non-Buildable Auto Mall Property.

 

12

--------------------------------------------------------------------------------


 

(3)                                  In addition to complying with all of the
other terms and conditions of Section 3.10 (other than clause (A) of Section
3.10(b)(iv) above), Mortgagor shall only be permitted to obtain a release of the
Non-Buildable Auto Mall Property when: (a) the Incremental Sales Taxes (as such
term is defined on Exhibit H attached hereto) from the Auto Mall Property equal
or exceed One Hundred Seventy Thousand and no/l00ths {$170,000) Dollars for any
consecutive twelve month period; and (b) Mortgagee has approved (which approval
will not be unreasonably withheld or delayed) a restrictive covenant which: (i)
will be effective no later than the date of the release of the NonBuildable Auto
Mall Property; (ii) will encumber the Non-Buildable Auto Mall Property; and
(iii) will by its terms and provisions restrict the use of the Non-Buildable
Auto Mall Property to the following: (A) a ring road dedicated as a public right
of way at approximately the location marked as “Ring-Road” on Exhibit G-3
attached hereto and made a part hereof and an ingress-egress road dedicated as a
public right of way at approximately the location marked as “Ingress-Egress
Road” on Exhibit G-3, which Ring Road and Ingress-Egress Road shall provide
continuous uninterrupted ingress and egress from the Ring Road across the
Ingress-Egress Road to Freeman Road; and (B) a water retention facility to
service the Buildable Auto Mall Property, which water retention facility shall
be located on that portion of the Non-Buildable Auto Mall Property marked as Lot
12 on Exhibit G-3.

 

(4)                                  Mortgagor shall also be required to provide
to Mortgagee prior to the release of any portion of the Auto Mall Property
evidence reasonably satisfactory to Mortgagee of a restrictive covenant
encumbering all of the Auto Mall Property (which restrictive covenant may or may
not be included within the restrictive covenant otherwise required to be
approved by Mortgagee pursuant to Section 3.10(f)(3) above with respect to the
Non-Buildable Auto Mall Property) requiring that: (A) the Buildable Auto Mall
Property be required to be used solely as and for the retail sale of automobiles
to the general public; and (B) the Non-Buildable Auto Mall Property shall be
owned by a property owners’ association comprised of the owners of the Buildable
Auto Mall Property.

 

(5)                                  Mortgagor shall be permitted prior to the
release of any portion of the Auto Mall Property to encumber the Auto Mall
Property with a private cross-easement agreement (the “Cross-Easement
Agreement”) governing the Auto Mall Property which grants such easements for the
benefit and burden of the lots constituting the Auto Mall Property as are
generally and customarily required in cross-easement agreements governing
commercial retail park developments in order to create the infrastructure
easements required in order to develop the Auto Mall Property for the uses
herein in this Section 3.10(f) above set forth. The Cross-Easement Agreement
shall be subject to the prior written approval of Mortgagee and shall bind
Mortgagor, its successor and assigns, and the grantees of any portion of the
Auto Mall Property and their successors and assigns.

 

3.11                                       Environmental Compliance.

 

Mortgagor hereby agrees to comply with any and all federal, state or local laws,
rules and regulations relating to environmental protection including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, and such other legislation, rules
and regulations as are in, or may hereafter come into, effect and apply to
Mortgagor, Mortgagee or the Premises or any occupancy users thereof, whether as
lessees, tenants,

 

13

--------------------------------------------------------------------------------


 

licensees or otherwise (collectively, the “Environmental Laws”). Mortgagor shall
defend, indemnify and save and hold Mortgagee harmless from and against any and
all claims, costs or expenses relating to such environmental protection
provisions.

 

Mortgagor hereby represents and warrants as of the date hereof and covenants to
Mortgagee that:

 

(a)                                     The Premises, and the use and operation
thereof, are currently in compliance and will remain in compliance with all
Environmental Laws;

 

(b)                                 All required governmental permits, if any,
required under Environmental Laws are in effect and will remain in effect and
the Premises, and the use and operation of the Premises, comply and will
continue to comply with all required governmental permits;

 

(c)                                  There are and will be no environmental,
health or safety hazards that pertain to any of the Premises or the business or
operations conducted thereon in violation of any Environmental Laws.  No use,
treatment, storage or disposal of hazardous wastes or hazardous substances has
or will occur on, in or underneath the Premises in violation of any
Environmental Laws. The terms “hazardous wastes” and “hazardous substances” are
defined in CERCLA, the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq., and Section 311(b)(2)(A) of the Federal Pollution Control Act, as
amended, 33 U.S.C. 1321(b)(2)(A), and the regulations adopted and publications
promulgated pursuant to said laws;

 

(d)                                 There are no pending or threatened actions
or proceedings (or notices of potential actions or proceedings) by any
governmental agency or any other entity alleging that the Premises are in
violation of any Environmental Law. Mortgagor will promptly notify Mortgagee of
any notices, and any pending or threatened action or proceeding in the future
alleging that the Premises are in violation of any Environmental Law and
Mortgagor will promptly cure any condition complained of and have any such
actions and proceedings dismissed to the satisfaction of Mortgagee;

 

(e)                                  The business and all operations conducted
on the Premises have and will dispose of their hazardous wastes and hazardous
substances in compliance with all applicable Environmental Laws.  There are no
pending or threatened actions or proceedings concerning the disposal of
hazardous wastes and hazardous substances that pertain to any of the Premises or
the business or operations conducted thereon alleging any violation of any
Environmental Law.  Mortgagor will promptly notify Mortgagee of any such
proceedings in the future, and Mortgagor will promptly take all reasonable
actions to cure and to have any such actions or proceedings dismissed to the
satisfaction of Mortgagee;

 

(f)                                    The Premises to not constitute Real
Property as defined in the Illinois Responsible Property Transfer Act of 1988,
765 ILCS 90/1 et seq., (1995) (“IRPTA”) and, therefore, the IRPTA disclosure
requirements to not apply to this Mortgage; and

 

(g) Mortgagor assumes all obligations of compliance of the Premises with all
Environmental Laws.  Any fees, costs and expenses imposed upon or incurred by
Mortgagee at any time and from time to time on account of any breach of any of
the covenants,

 

14

--------------------------------------------------------------------------------


 

representations or warranties contained in this Section 3.11 shall be
immediately due and payable by Mortgagor to Mortgagee upon demand for
reimbursement for same, and shall become part of the Obligations.  Mortgagor
hereby covenants and agrees to protect, defend, indemnify, and hold harmless
Mortgagee from any and all such costs and expenses.

 

3.12                           Further Assurances

 

Mortgagor shall do all acts necessary to keep valid and effective the lien and
security interest created by this Mortgage and to carry into effect its
objectives and to protect the Mortgagee. Mortgagor shall upon the request of
Mortgagee from time to time execute, acknowledge and deliver all such additional
papers and instruments and perform all such further acts as Mortgagee deems
reasonably necessary to evidence, perfect or confirm the liens and security
interests, or the priority thereof, created by this Mortgage.

 

Without limited the generality of the foregoing, Mortgagor will promptly and,
insofar as not contrary to applicable law, at Mortgagor’s expense, execute,
record, re-record, file and refile in such offices, at such times and as often
as may be necessary, this Mortgage, additional mortgages, security agreements,
and every other instrument in addition to or supplemental hereto, including
applicable financing statements, continuation statements, affidavits or
certificates as may be necessary to create, perfect, maintain, continue, extend
and/or preserve the liens, encumbrances and security interests intended to be
granted and created in and by this Mortgage and the rights and remedies of
Mortgagee and Mortgagor hereunder.  Upon request of Mortgagee, Mortgagor shall
promptly supply evidence of fulfillment of the foregoing acts and further
assurances.

 

ARTICLE FOUR

EVENTS OF DEFAULT

 

4.01                           Defaults.

 

It shall constitute an event of default (“Default”) of and under this Mortgage
if any of the following events shall occur:

 

(a)                                              Mortgagor shall fail to timely
observe, perform or discharge any of the Obligations (other than the Obligations
described in Section 4.01(b) hereof), and any such failure shall remain
unremedied for thirty (30) days (the “Grace Period”) after notice to Mortgagor
of the occurrence of such failure; provided, however, that Mortgagee may, at its
option, extend any applicable Grace Period up to an additional ninety (90) days
if Mortgagee determines in good faith that: (i) such default cannot reasonably
be cured within such Grace Period but can be cured within the additional ninety
(90) days; and (ii) Mortgagee’s immediate exercise of any remedies provided in
this Mortgage or by law is not necessary for the protection or preservation of
the Premises or Mortgagee’s security interest therein or lien thereon, and
Mortgagor shall promptly commence and diligently pursue the cure of such
default; or

 

(b)                                 the Village has failed to pay principal and
interest payments under the Series B Bonds as and when required to be paid
pursuant to Sections 3 and 5A of the Series B Ordinance (a “Bond Payment
Default”) and, upon the occurrence of any such Bond Payment Default:

 

(i)                                     the Village has failed to issue tax
exempt bonds, the proceeds of which have been so

 

15

--------------------------------------------------------------------------------


 

designated by the Village to be used to cure the Bond Payment Default; or

 

(ii)                                  Neither Beal Bank nor Mortgagor shall have
elected to pay to Mortgagee, on behalf of and for the benefit of the
Bondholders, an amount equal to: (x) the principal due under the Series B Bonds
as of the date of the Bond Payment Default; plus (y) an amount equal to the
interest due on the Series B Bonds as of the Bond Payment Default divided by an
amount equal to the following calculation: the number “1.00” less the maximum
federal corporate income tax rate as of the date of the Bond Payment Default; or

 

(iii)                               Neither Mortgagor nor Beal Bank shall have
elected to: (a) direct Mortgagee to call a mandatory tender of the Series B
Bonds in accordance with Section 5(d) of the Series B Ordinance, said direction
in the form of Exhibit F attached hereto; and (b) deposit sufficient cash with
Mortgagee, simultaneously with such direction to Mortgagee, in an amount
necessary to purchase all but not less than all of the outstanding Series B
Bonds at a purchase price of par plus accrued and unpaid interest, if any, plus
(provided the Series B Bonds are tendered on or prior to November 30, 2006) two
percent (2%) of the principal amount of such Series B Bonds outstanding. Upon
receipt of such direction and sufficient cash deposit, Mortgagee hereby agrees
to call for a Mandatory Tender of the Series B Bonds pursuant to Section 5(d) of
the Series B Ordinance, to cause the transfer of the beneficial ownership of the
Series B Bonds in accordance with Sections 4 and 5 of the Original Ordinance to
Mortgagor or Beal Bank, as the case may be, arid to deliver such tendered Series
B Bonds to Mortgagor or Beal Bank, as the case may be, or their respective
assigns or designees; provided, however, that if Mortgagor and Beal Bank both
elect to direct a mandatory tender, the Mortgagee shall direct the mandatory
tender for the benefit of Beal Bank and shall return any funds deposited by
Mortgagor, provided, however, that Beal Bank shall have the right,
notwithstanding the fact that it may have exercised its right to purchase the
outstanding Series B Bonds in accordance with this Section 4.01 (b)(iii), to
declare a Bond Payment Default at such time as Beal Bank so purchases the
outstanding Series B Bonds in accordance with this Section 4.01(b)(iii).

 

(c)                                  In addition to the right of Beal Bank to
purchase the outstanding Series B Bonds as set forth in Section 4.01(b)(iii)
above, Beal Bank shall also have the right if there has been a Default under
Section 4.01(a) which has not been cured prior to the expiration of all
applicable Grace Periods, if any, to (a) direct Mortgagee to call a mandatory
tender of the Series B Bonds in accordance with Section 5(d) of the Series B
Ordinance, said direction in the form of Exhibit F attached hereto; and (b)
deposit sufficient cash with Mortgagee, simultaneously with such direction to
Mortgagee, in an amount necessary to purchase all but not less than all of the
outstanding Series B Bonds at a purchase price of par plus accrued and unpaid
interest, if any, plus (provided the Series B Bonds are tendered on or prior to
November 30, 2006) two percent (2%) of the principal amount of such Series B
Bonds outstanding. Upon receipt of such direction and sufficient cash deposit,
Mortgagee hereby agrees to call for a Mandatory Tender of the Series B Bonds
pursuant to Section 5(d) of the Series B Ordinance and to deliver such tendered
Series B Bonds to Beal Bank, or its assigns.

 

16

--------------------------------------------------------------------------------


 

ARTICLE FIVE

REMEDIES

 

5.01                           Remedies.

 

(a)                                  Upon the occurrence of a Default, Mortgagee
may, subject to the restrictions set forth in Section 5.02 hereinbelow and the
rights of Mortgagor and Beal Bank set forth in Section 4.01 above, at any time
declare the Indebtedness to be immediately due and payable and the Indebtedness
shall thereupon become immediately due and payable and shall be subject to the
Optional Mandatory Redemption as set forth in the Series B Ordinance without any
further presentment, demand, protest or notice of any kind being required and
Mortgagee, at its option may, in its sole discretion, also be entitled to do any
of the following:

 

(i)                                     in person, by agent, or by a receiver,
without regard to the adequacy of security, the solvency of Mortgagor or the
condition of the Premises, without obligation to do so and without notice to or
demand upon Mortgagor, enter upon and take possession of the Premises, or any
part thereof, in its own name or in the name of an agent and do any acts which
Mortgagee deems necessary to preserve the value or marketability of the
Premises; sue for or otherwise collect the Rents, and apply the same, less costs
and expenses of operation and collection, including reasonable attorneys’ fees,
against the Obligations, all in such order as Mortgagee may determine; appear in
and defend any action or proceeding purporting to affect, in any manner
whatsoever, the Obligations, the security hereof or the rights or powers of
Mortgagee; pay, purchase or compromise any encumbrance, charge or lien that in
the judgment of Mortgagee is prior or superior hereto; and in exercising any
such powers, pay necessary expenses, employ counsel and pay reasonable
attorneys’ fees;

 

(ii)                                              as a matter of strict right
and without notice to Mortgagor or anyone claiming under Mortgagor, and without
regard to the then value of the Premises, apply ex parte to any court having
jurisdiction to appoint a receiver to enter upon and take possession of the
Premises, and Mortgagor hereby waives notice of any application therefor,
provided a hearing to confirm such appointment with notice to Mortgagee is set
within the time required by law (any such receiver shall have all the powers and
duties of receivers in similar cases and all the powers and duties of Mortgagee
in case of entry as provided herein, and shall continue as such and exercise all
such powers until the date of confirmation of sale, unless such receivership is
sooner terminated); or

 

(iii)                               commence an action to foreclose this
Mortgage in the manner provided in this Mortgage or under the Illinois Mortgage
Foreclosure Law (735 ILCS Sections 5/15-1101 et seq. [l995] (the “Foreclosure
Act”).

 

(b)                                 In: (i) any action to foreclosure the lien
of this Mortgage or enforce any other remedy of Mortgagee hereunder; or (ii) any
other proceeding whatsoever in connection with the Series B Bonds or the
Premises in which Mortgagee is named as a party, there shall be allowed and
included, as additional indebtedness in the judgment or decree for sale
resulting therefrom, all expenses paid or incurred in connection with such
proceeding by or on behalf of Mortgagee, including, without limitation,
reasonable attorneys’ fees, appraisers’ fees, outlays for documentary and expert
evidence, stenographers’ charges, publication costs, land and environmental
survey costs and costs (which may be estimated as to items to be expended after
entry of such judgment or decree) of procuring all abstracts of title, title
certificates, title searches and examinations, title insurance policies, and any
similar data and assurances with respect to the title to the Premises as
Mortgagee may deem reasonably necessary either to prosecute or to defend in such
proceeding or to evidence to bidders at

 

17

--------------------------------------------------------------------------------


 

any sale pursuant to such decree the true condition of the title to or value of
the Premises. All expenses and fees as may be incurred in the protection of any
of the Premises and the maintenance of the lien of this Mortgage thereon in any
litigation affecting the Series B Bonds or the Premises, including probate and
bankruptcy proceedings, or in preparation for the commencement or defense of any
proceeding or threatened suit or proceeding in connection therewith, shall upon
demand of Mortgagee be immediately due and payable by Mortgagor with interest
thereon at the rate set forth in the Series B Bonds and shall become a part of
the Obligations secured by this Mortgage.

 

(c)                                  Unless otherwise provided herein, if
Mortgagor shall at any time fail to perform or comply with any of the terms,
covenants and conditions required on Mortgagor’s part to be performed and
complied with under the terms of this Mortgage, Mortgagee may, in its sole
discretion:

 

(i)                                     make any payments hereunder payable by
Mortgagor or;

 

(ii)                                  after the expiration of any applicable
Grace Period and subject to Mortgagee’s rights to contest certain obligations
specifically granted in this Mortgage, perform any such other acts thereunder on
part of Mortgagor to be performed and enter upon the Premises for such purpose.

 

(d)                                             The proceeds of any foreclosure
sale of the Premises shall be distributed and applied in accordance with the
Foreclosure Act and the Intercreditor Agreement or as otherwise directed by
order of the court in which this Mortgage is foreclosed.

 

(e)                                              The exercise of any right or
remedy by Mortgagee hereunder shall not in any way constitute a cure or waiver
of default hereunder or under the Series B Bonds, or invalidate any act done
pursuant to any notice of default, or prejudice Mortgagee in the exercise of any
of its nights hereunder or under the Series B Bonds.

 

Mortgagor waives any right to require Mortgagee to: (i) proceed against any
other Person, (ii) proceed against the Premises or (iii) pursue any other remedy
in its power; and, further waives any defense arising by reason of any
disability or other defense of Mortgagor or any other Person, or by reason of
the cessation from any cause whatsoever of the liability of Mortgagor or any
other Person. Until the Obligations shall have been paid in full, Mortgagor
shall not have any right to subrogation, and Mortgagor waives any right to
enforce any remedy which Mortgagor now has or may hereafter have against
Mortgagee or against any other Person and waives any benefit of and any right to
participate in any security whatsoever now or hereafter held by Mortgagee for or
with respect to the Obligations.

 

(f)                                    Upon, or at any time after, a Default
hereunder and the filing of a complaint to foreclose this Mortgage, the court in
which such complaint is filed shall appoint a receiver of the Premises whenever
Mortgagee, when entitled to possession, so requests pursuant to Section
15-1702(a) of the Foreclosure Act. Such Receiver shall have all powers and
duties prescribed by Section 15-1704 of the Foreclosure Act, including the power
to make leases to be binding upon all parties, including Mortgagor after
redemption, the purchaser at a sale pursuant to a judgment of foreclosure and
any Person acquiring an interest in the mortgaged real estate after entry of a
judgment of foreclosure, all as provided in Subsection (g) of Section 15-1701 of
the Foreclosure Act. In addition, such receiver shall also have the following
powers: (i) to extend or modify any then existing leases, which extensions and
modifications may provide for terms to expire, or for options to lessees to

 

18

--------------------------------------------------------------------------------


 

extend or renew terms to expire, beyond the maturity date of the Obligations and
beyond the date of the issuance of a deed or deeds to a purchaser or purchasers
at a foreclosure sale, it being agreed that any such leases, and the options or
other such provisions to be contained therein, shall be binding upon Mortgagor
and all persons whose interests in the Premises are subject to the lien hereof
and upon the purchaser or purchasers at any foreclosure sale, notwithstanding
any redemption, discharge of the mortgage indebtedness, satisfaction of any
foreclosure judgment, or issuance of any certificate of sale or deed to any
purchaser; and (ii) all other powers which may be necessary or are usual in such
cases for the protection, possession, control, management and operation of the
Premises during the whole of the period of receivership.  The court from time to
time, either before or after entry of judgment of foreclosure, may authorize the
receiver to apply the net income in its hands in payment in whole or in part of:
(i) the Obligations, or any amounts included in any judgment of foreclosure or
supplemental judgment or other item for which Mortgagee is authorized to make an
advance, as referred to in Subsection (b)(5) of Section 15-1302 of the
Foreclosure Act; and (ii) the deficiency in case of a sale and deficiency.

 

5.02                                       Restrictions on Mortgagee Foreclosure
Actions.

 

If during the period commencing on the date of this Mortgage and terminating
December 31, 2000 (the “Foreclosure Moratorium Period”), payments of principal
and interest required to be paid under the Series B Bonds have not been paid as
and when so required Mortgagee shall not be permitted to exercise any of its
rights hereunder, including, but not limited to, its rights of foreclosure under
either: (i) §15-1501 of the Foreclosure Act as a mortgagee under said
Foreclosure Act; or (ii) §15-1403 of the Foreclosure Act to the extent common
law strict foreclosure is available thereunder, with the exception of the rights
granted herein to Mortgagee to enforce the covenants of Mortgagor set forth in
Sections 3.02, 3.03 and 3.04 hereinabove, which rights Mortgagee shall have the
right to enforce throughout the term of this Mortgage, including during the
Foreclosure Moratorium Period.

 

ARTICLE SIX

MISCELLANEOUS

 

6.01                               Notices Consents. and Approvals.

 

Any notice, consent, or approval that Mortgagee or Mortgagor may desire or be
required to give to the other shall be in writing and shall be mailed or
delivered to the intended recipient thereof at its address set forth below or at
such other address as such intended recipient may, from time to time, by notice
in writing, designate to the sender pursuant hereto. Any such notice, consent,
or approval shall be deemed effective (a) if given by nationally recognized
overnight courier providing for next business day for delivery, one (1) business
day after delivery to such courier, or (b) if given by United States mail
(registered or certified), two (2) business days after such communication is
deposited in the mails or (c) if in person, when written acknowledgment of
receipt thereof is given. Except as otherwise specifically required herein,
notice of the exercise of any right or option granted to Mortgagee by this
Mortgage is not required to be given.

 

 

(a)

If to Mortgagee:

U.S. Bank Trust National Association, formerly

 

 

 

known as First Trust National Association

 

 

 

One Illinois Center

 

19

--------------------------------------------------------------------------------


 

 

 

 

111 East Wacker Drive

 

 

 

Suite 3000

 

 

 

Chicago, Illinois 60601

 

 

 

Attention: Corporate Trust Department

 

 

 

 

 

(b)

If to Mortgagor:

Huntley Development Limited Partnership

 

 

 

c/o The Prime Group, Inc.

 

 

 

77 W. Wacker Drive, Suite 4200

 

 

 

Chicago, Illinois 60601

 

 

 

Attention: Michael W. Reschke

 

 

 

 

 

 

with a copy to:

The Prime Group, Inc.

 

 

 

77 W. Wacker Drive, Suite 4200

 

 

 

Chicago, Illinois 60601

 

 

 

Attention: Robert J. Rudnik

 

 

 

 

 

(c)

If to Beal Bank:

Beal Bank, SSB

 

 

 

15770 North Dallas Parkway

 

 

 

Suite 300

 

 

 

Dallas, Texas 75248

 

 

 

Attention: William T. Saurenmann

 

 

 

 

 

 

with a copy to:

Jenkens & Gilchrist

 

 

 

1445 Ross Avenue

 

 

 

Dallas, Texas 75202

 

 

 

Attention: Lawrence Adams

 

6.02                           Covenants Run with Land.

 

All of the covenants of this Mortgage shall run with the title to the Land
constituting the Real Estate.

 

6.03                           Governing Law.

 

This Mortgage shall be governed by and construed in accordance with the laws of
the State of Illinois.

 

6.04                           Severability.

 

If any provision of this Mortgage, or any paragraph, sentence, clause, phrase,
or word, or the application thereof, in any circumstance, is held invalid, the
validity of the remainder of this Mortgage shall be construed as if such invalid
part were never included herein.

 

6.05                           Headings.

 

The headings of articles, sections, paragraphs, and subparagraphs in this
Mortgage are for

 

20

--------------------------------------------------------------------------------


 

convenience of reference only and shall not be construed in any way to limit or
define the content, scope, or intent of the provisions hereof.

 

6.06                           Grammar.

 

As used in this Mortgage, the singular shall include the plural, and masculine,
feminine, and neuter pronouns shall be fully interchangeable, where the context
so requires.

 

6.07                           Deed in Trust.

 

If title to the Premises or any part thereof is now or hereafter becomes vested
in a trustee, any prohibition or restriction contained herein against the
creation of any lien on the Premises shall be construed as a similar prohibition
or restriction against the creation of any lien on or security interest in the
beneficial interest of such trust.

 

6.08                           Successors and Assigns.

 

This Mortgage and all provisions hereof shall be binding upon Mortgagor, its
successors, assigns, legal representatives, and all other persons or entities
claiming under or through Mortgagor. The word “Mortgagee” when used herein,
shall include Mortgagee’s successors, assigns, and legal representatives,
including all other holders, from time to time, of the Series B Bonds.

 

6.09                           No Oral Change.

 

This Mortgage may only be modified, amended or changed by an instrument in
writing signed by Mortgagor and the Mortgagee, and may only be released,
discharged or satisfied of record by an agreement in writing signed by the
Mortgagee. No waiver of any term, covenant, condition, or provision of this
Mortgage shall be effective unless given in writing by Mortgagee and if so given
by Mortgagee shall only be effective in the specific instance in which given.
Furthermore, any waiver by Mortgagee of the provisions of this Mortgage after
the occurrence of an Default shall not be deemed to be a waiver of the right of
Mortgagee in the future to insist upon strict compliance with such provisions
upon the occurrence of any other or subsequent Default.

 

6.10                           Entire Agreement.

 

This Mortgage supersedes, in all respects, all prior written or oral agreements
between Mortgagor and Mortgagee relating to this Mortgage and there are no
agreements, understandings, warranties or representations between the parties
with respect to the matters addressed in this Mortgage except as set forth in
this Mortgage.

 

6.11                           Construction.

 

Mortgagor acknowledges that Mortgagor and Mortgagor’s counsel have reviewed this
Mortgage and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the construction or interpretation of this Mortgage or any amendments or
schedules to any of the foregoing.

 

21

--------------------------------------------------------------------------------


 

6.12                           Savings Clause.

 

Anything elsewhere herein contained to the contrary notwithstanding: (a) in the
event that any provision in this Mortgage shall be inconsistent with any
provision of the Foreclosure Act, the provisions of the Foreclosure Act shall
take precedence over the provisions of this Mortgage, but shall not invalidate
or render unenforceable any other provision of this Mortgage that can be
construed in a manner consistent with the Foreclosure Act; and (b) if any
provision of this Mortgage shall grant to Mortgagee any rights or remedies upon
default of Mortgagor which are more limited than the rights that would otherwise
be vested in Mortgagee under the Foreclosure Act in the absence of said
provision, Mortgagee shall be vested with the rights granted in the Foreclosure
Act to the full extent permitted by law; and (c) without limiting the generality
of the foregoing, all expenses incurred by Mortgagee to the extent reimbursable
under Sections 15-1510 and 15-1512 of the Foreclosure Act, whether incurred
before or after any decree or judgment of foreclosure, shall be added to the
Obligations or by the judgment of foreclosure.

 

6.13                           Maximum Amount Secured.

 

The maximum amount of the Obligations secured by this Mortgage is $28,000,000.

 

22

--------------------------------------------------------------------------------


 

6.14                           Approval of Bondholders.

 

Any and all actions to be taken by the Mortgagee shall be those actions as are
approved and directed by a majority of the Bondholders (as defined in the Series
B Ordinance).

 

6.15                           Nonrecourse to Mortgagor.  Except as hereinafter
provided, Mortgagee shall neither seek nor take any deficiency or monetary
judgment against Mortgagor, any director, partner, joint venturer, shareholder,
officer, employee, agent or representative of Mortgagor (each a “Non-Recourse
Party” and collectively sometimes the “Non-Recourse Parties”) or any of the
property of any of the Non-Recourse Parties other than the Premises, and it is
expressly understood and agreed that nothing contained herein shall be construed
as creating any liability on Mortgagor or the Non-Recourse Parties personally to
pay the Obligations, all such personal liability, if any, being expressly waived
by Mortgagee and by every Person now or hereafter claiming any right or security
hereunder, and that so far as Mortgagor and the Non-Recourse Parties are
personally concerned, Mortgagee shall look solely to the Premises hereby
mortgaged. It is agreed, acknowledged and understood, however, that nothing
contained in this Section 6.15 shall in any manner or way release, affect or
impair the right of Mortgagee to receive or recover from Mortgagor (but not any
other Non-Recourse Party) any sums expended by Mortgagee: (i) to pay for any and
all of Mortgagee’s costs, expenses, damages, or liabilities, including without
limitation, all reasonable attorneys’ fees, directly or indirectly arising out
of or attributable to the use, generation, storage, release, threatened release,
discharge, disposal, or presence on, under or about the Premises of any
hazardous waste or hazardous substances in violation of the covenants of
Mortgagor set forth in Section 3.11 hereinabove; (ii) to recover any deficiency
or monetary judgment for any loss, liability, or damage arising out of or based
upon any fraud or willful misrepresentation of a material fact by Mortgagor
under any provision of this Mortgage; or (iii) to pay for any loss resulting
from any misapplication by Mortgagor of condemnation proceeds.

 

6.16                           Intercreditor Agreement: Subordination of Beal
Bank Mortgage. As more fully set forth in the intercreditor Agreement: (a) Beal
Bank is the lender under that certain Mortgage Note dated December 18, 1995 and
the Bank Mortgage Note dated as of October 27, 1999, both by and between Beal
Bank and the Mortgagor, pursuant to which, among other things, Beal Bank has
made certain loans to the Mortgagor; and (b) to secure the payment and
performance of the Bank Claim (as defined in the Intercreditor Agreement), the
Mortgagor executed and delivered to Beal Bank, inter alia: (i) that certain
Mortgage, Assignment of Rents and Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Bank
Mortgage”) dated as of December 18, 1995 and recorded with the Recorder of Deeds
of Kane County, Illinois on December 22, 1995 in the Kane County, Illinois
Recorder’s Office (the “Recorder’s Office”) as Document No 95K78402, pursuant to
which the Mortgagor granted to Beal Bank a first priority mortgage lien on the
Real Estate, and that certain Mortgage, Security Agreement and Assignment of
Leases and Rents, dated as of October 27, 1999, and recorded with the Recorder
of Deeds of Kane County, Illinois on October 29, 1999, in the Recorder’sOffice
as Document 99K 103679 (the “New Bank Mortgage”), which new Bank Mortgage will
be amended to create a subordinate lien on the Premises; and (ii) that certain
Memorandum of Net Profits Interest, dated as of December 18, 1995 and recorded
with the Recorder’s Office December 22, 1995 as Document No. 95K078403 (the “Net
Profits Memorandum”).  By execution of the lntercreditor Agreement and the
Joinder to this Mortgage, Beal Bank hereby subordinates the Bank Mortgage and
the lien created thereunder to the lien created by, as well as all of the terms,
covenants and conditions in, this Mortgage and Beal Bank’s interests as set
forth in the Net Profits Agreement (as defined and referenced in the Net

 

23

--------------------------------------------------------------------------------


 

Profits Memorandum), and to any and all amendments, modifications, extensions,
replacements or renewals thereof including the New Bank Mortgage (provided,
however that Beal Bank’s execution thereof does not constitute a consent under
either the Bank Mortgage or Net Profits Agreement by Beal Bank to any future
actions), subject to the limitations contained in the Intercreditor Agreement
and to any and all advances heretofore made or hereafter to be made under the
Series B Ordinance Documents, provided, however, notwithstanding Section 6.13
hereof the amount of the liability under the Series B Bonds pursuant to which
the lien of the Bank Mortgage is subordinate shall not exceed the aggregate of
(A) the principal amount of the Series B Bonds on the date hereof ($14,000,000),
as reduced by any redemption after the date hereof, (B) any and all accrued and
unpaid interest on the Series B Bonds from and after the date hereof, and (C)
expenses of the Trustee incurred in connection with enforcing the terms of this
Mortgage and the Intercreditor Agreement. The terms and provisions of the
lntercreditor Agreement are incorporated herein as if set forth verbatim and
shall govern and control the terms and provisions pursuant to which the lien of
the Bank Mortgage is subject and subordinate to the lien of this Mortgage.

 

6.17                           Quarterly Construction Update.  Mortgagee shall
provide to any Series B Bondholder of not less than 10% of the principal amount
of the Series B Bonds then outstanding within thirty (30) days after the end of
each calendar quarter throughout the term of this Mortgage a copy of the
Quarterly Construction Update delivered by Mortgagor pursuant to Section
3.02(i).

 

6.18                           Approval of Plats.  Provided no Default exists or
would result therefrom, Mortgagee agrees that within seven (7) days after
Mortgagor’s request from time to time, Mortgagee shall execute and return to
Mortgagor (i) any plat of subdivision, plat of resubdivision, plat of
consolidation or plat of vacation (individually and collectively, a “Plat”)
affecting all or any portion of the Premises, that has been approved by the
Village in connection with the potential sale or development of all or any
portion of the Premises, and (ii) any declaration or grant of covenants,
conditions, restrictions and/or easements affecting all or any portion of the
Premises necessary or desirable in connection with any potential sale or
development of all or any portion of the Premises.

 

6.19                           Supercede.  The terms of this Mortgage expressly
supercedes the terms of the Original Mortgage, but it is the intent of the
parties hereto that this Mortgage relate back to the recording of the Original
Mortgage.

 

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
date hereinabove first written.

 

 

Mortgagor:

 

 

 

 

 

HUNTLEY DEVELOPMENT LIMITED

 

PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

Huntley Development Company, an Illinois
corporation

 

Its:

Managing General Partner

 

 

 

 

By:

 

 

 

 

Gary Skoien

 

 

Title: Vice President

 

24

--------------------------------------------------------------------------------


 

Joined as a party, not individually but solely at trustee under the Series B
Ordinance, and Mortgagee to this Mortgage, for purposes of Section 4.01(b)(iii)
and (c).

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,
a national banking association, formerly known as
FIRST TRUST NATIONAL ASSOCIATION, not
individually but solely as Trustee and Mortgagee

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

Vice President

 

Joined as a party for purposes of Section 6.16.

 

 

BEAL BANK, SSB, a Texas savings bank

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

Senior Vice President

 

25

--------------------------------------------------------------------------------